Title: From Thomas Jefferson to Samuel Huntington, 3 November 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond November 3rd 1780.

Since I had the honour of writing to your Excellency on the 25th ult, the enemy have withdrawn their force from the north side of James river, and have taken post at Portsmouth, which we learn they are fortifying; their highest post is Suffolk, where there is a very narrow and defensible pass between Nansemond river and the dismal swamp, which covers the country below from being entered by us. More accurate information of their force than we at first had, gives us reason to suppose them to be from 2500 to 3000 of which between 60 or 70 are cavalry. They are commanded by General Leslie and were convoyed by the Romulus of 40 guns, the Blonde of 32, the Delight sloop of 16, a 20 gun ship of Jno. Goodrichs, and two row gallies: commanded by Commodore Gayton. We are not yet assured that they have landed their whole force. Indeed they give out themselves that after drawing the force of this state to Suffolk they mean to go to Baltimore. Their movements here had induced me to think they came in expectation of meeting with Lord Cornwallis in this country, that his precipitate retreat has left them with out a concerted object, and that they were awaiting further orders. Information of this morning says that on being informed of Lord Cornwallis’s retreat, and a public paper produced to them wherein were printed the several dispatches which brought this intelligence from General Gates, they unladed a vessel and sent her off to Charles Town immediately. The fate of this army of theirs hangs on a slender naval force indeed.
The want of Barracks at Fort Frederic, as represented by Colo. Wood, the difficulty of getting waggons sufficient to move the whole convention troops at once, and the state of unreadiness in which the regiment of guards is, having induced us to think that  it will be better to remove those troops in two divisions: and as the whole danger of desertion to the enemy and of correspondence with the disaffected in our southern counties, is from the British only (for from the Germans we have no apprehensions on either head) [we h]ave advised Colo. Wood to move on the British in the first division and to leave the Germans in their present situation to form a second division, and to be moved so soon as barracks may be erected at fort Frederic. By these means the British may march immediately under the guard of Colo. Crockets battalion, while Colo. Taylor’s regiment of guards remain with the Germans. I cannot suppose that this will be deemed such a seperation as is provided against by the Convention, nor that their officers will wish to have the whole troops crouded together into barracks, which probably are not sufficient for half of them. Should they however insist on their being kept together, I suppose it woud be the opinion that the second division should follow the first as closely as possible, and that their being exposed to a want of covering woud in that case be justly imputable to themselves only. The delay of the second division will lessen the distress for provisions which may perhaps take place on their first going to the new post, before matters have got into a regular train.
I have the honor to be with the most profound respect Your Excellency’s Most obedient & most humble servt,

Th: Jefferson


P.S. By a letter from Colo. Wood received since writing the above I am informed the British Conventioners are 804 rank and file. He does not mention the present number of the Germans. In May last they were 1503 including officers.

